Title: Orders to the Board of Trade, [21 March 1780]
From: Jefferson, Thomas
To: Board of Trade



[21 March 1780]

One hundred and ninety Dollars are allowed for the within Services (Monsr. Francois Bosserons) in hard Money, The payment of which the Board of Trade is desired to negotiate.
  Orders to draw in favour of Mr. Nathan a Bill on Penet & Co.  for fifteen thousand Livres on Account of Major Lintot in part of his demand.
To deliver Mr. Nathan ten hogsheads Tobacco in part of his own debt.
Also a warrant to the Agent for £7125 Currency.
Another Warrant to ditto for 3345.17.3 Currency in part of his own debt allowing the difference of Exchange between Specie and Paper Money at present.
Also an Order to deliver to Mr. Nathan three setts of Exchange for twenty thousand Livres each in part of Colo. Legras’s Bills.
The Board of Trade will be pleased to draw the Bills of Exchange and warrants abovementioned and direct the Agent to deliver the ten Hogsheads Tobacco to Mr. Nathan.
The Board of Trade will be pleased to direct their Agent to pay Mr. Dickson (his Account) and charge the Sum in Account to Colo. Legrass.
The Board of Trade will be pleased to direct their Agent to pay
the above (Wm. Nicholson’s Account) and charge the sum in
Account to Colo. Legrass.

Th: Jefferson

